Citation Nr: 1014503	
Decision Date: 04/16/10    Archive Date: 04/29/10

DOCKET NO.  06-33 425	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1.  Entitlement to a disability rating greater than 10 
percent for heel spur syndrome, right foot; degenerative 
changes, right first MTP (metatarsophalangeal) joint.  

2.  Entitlement to a total disability rating based on 
individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his wife.




ATTORNEY FOR THE BOARD

April Maddox, Counsel


INTRODUCTION

The Veteran had active service from July 1978 to June 1990.

This matter comes before the Board of Veterans' Appeals 
(Board or BVA) on appeal from a May 2005 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Phoenix, Arizona.  The case was subsequently transferred 
to the RO in San Diego, California.  

The Veteran testified before the undersigned Veterans Law 
Judge at a Travel Board hearing in January 2010.  A 
transcript of this proceeding is associated with the claims 
file.  While at the January 2010 hearing the Veteran 
submitted recent VA outpatient treatment records dated from 
February 2008 to January 2010 along with a waiver of RO 
review. 

The issue of entitlement to service connection for a right 
foot bunion disorder has been raised by the record, but has 
not been adjudicated by the Agency of Original Jurisdiction 
(AOJ).  Therefore, the Board does not have jurisdiction over 
it, and it is referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

VA shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate his or her claim 
for benefits under the laws administered by the VA.  See 38 
U.S.C.A. § 5103A (West 2002).  This assistance specifically 
includes obtaining all relevant Social Security 
Administration (SSA) records.  38 U.S.C.A. § 5103A(c)(3) 
(West 2002).  Murincsak v. Derwinski, 2 Vet. App. 363 (1993). 

During the January 2010 hearing the Veteran testified that he 
was awarded Social Security disability benefits, in part due 
to his right foot disorder, in 2006.  However, neither the 
decision nor medical records underlying this award are on 
file.  These records should be obtained.

The Veteran was most recently afforded a VA examination 
regarding his service-connected right foot heel spur disorder 
in February 2008.  During the January 2010 hearing the 
Veteran testified that his right heel spur disorder had 
increased in severity since the February 2008 VA examination 
and that he was scheduled to have surgery for a right foot 
bunion in June or July of 2010.  He also testified that he 
had been unemployed and in receipt of Social Security 
disability benefits since at least 2006 due to his right foot 
problems.

A claim for TDIU is not a freestanding claim.  Rather, it is 
a claim for an increased rating for the underlying 
disability(ies).  Such a claim may be expressly raised or it 
may be "reasonably raised by the record," and the claim may 
be filed as a component of an initial claim or as a claim for 
an increased rating for a service-connected disability.  The 
Board finds that the Veteran has raised the issue of 
entitlement to a TDIU as part of his claim for a higher 
rating for the service-connected right heel spur disorder.  
Although they are listed separately on the title page, the 
issues are not independent and must be adjudicated as one 
claim.  Rice v. Shinseki, 22 Vet. App. 447 (2009).

In exceptional cases where schedular evaluations are found to 
be inadequate, the RO may refer a claim to the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, for consideration of an extraschedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities.  38 C.F.R. § 3.321(b) (1).  On 
remand, the RO must also consider whether referral for an 
extraschedular evaluation is necessary.  Barringer v. Peake, 
22 Vet. App. 242 (2008).  


Appropriate notice for TDIU should be provided on remand.  
When the AMC/RO concludes development, the initial rating, 
including schedular, extraschedular ratings, and TDIU, 
including schedular and extraschedular consideration, must be 
readjudicated as one claim. 

Accordingly, the case is REMANDED for the following action:

1.	Contact the Social Security 
Administration and obtain any 
administrative decisions and all 
medical records used in adjudicating 
the Veteran's claim for disability 
benefits, specifically those records 
regarding his right foot disorders.  
Once obtained, all documents must be 
permanently associated with the 
claims folder.  If these records are 
unobtainable, a negative reply must 
be noted in writing and associated 
with the claims folder.

2.	Provide the Veteran and his 
representative appropriate notice 
with respect to the TDIU claim.  

3.	After allowing an appropriate time 
for response to the notice provided 
above, after the issue of entitlement 
to service connection for a right 
foot bunion disorder has been 
adjudicated, and after it has been 
confirmed whether the Veteran is 
scheduled for right foot surgery 
June/July 2010, schedule the Veteran 
for a VA examination to identify the 
current level of impairment resulting 
from his service-connected right heel 
spur disorder,.  The claims folder 
must be made available to the 
examiner for review in connection 
with the examination.  All necessary 
tests should be conducted.  

The examiner should describe the 
effects, if any, of the service-
connected right foot disorder(s) on 
the Veteran's ability to work and 
provide an opinion as to whether it 
is at least as likely as not that the 
Veteran is unable to secure and 
follow a substantially gainful 
occupation by reason of his service-
connected right foot disorder.    

If service connection for a right 
foot bunion disorder is not in 
effect, the examiner should also 
opine whether it is possible to 
separate the effects of the service-
connected heel spur syndrome of the 
right foot from the nonservice-
connected right foot bunion disorder 
pursuant to Mittleider v. West, 11 
Vet. App. 181 (1998).

A complete rationale for all opinions 
should be expressed.

4.	After consideration of the foregoing, 
readjudicate the case.  If any 
benefit sought on appeal remains 
denied, the Veteran and his 
representative should be furnished a 
supplemental statement of the case 
and afforded a reasonable opportunity 
to respond.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).



